Citation Nr: 0904612	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  03-24 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date prior to May 7, 2002, 
for the grant of a 100 percent disability rating for a 
generalized anxiety disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION


The veteran served on active duty from November 1943 to June 
1945.  

This matter is on appeal from the Houston, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO).

In May 2007, the Board issued a decision denying an earlier 
effective date for service-connected anxiety disorder.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an August 
2008 order, the Court granted the parties' Joint Motion to 
partially vacate and remand the Board's May 2007, decision.  
Pursuant to the actions requested in the Joint Motion, the 
earlier effective date issue was remanded to the Board for 
additional development and readjudication consistent with the 
directives contained therein.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a low back disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 27, 2001, the Board denied an increased rating 
for the veteran's generalized anxiety disorder.

2.  The veteran initiated his claim for an increased 
evaluation for anxiety disorder by submitting a letter, 
addressed to a U.S. Senator, dated July 13, 2001.  This 
letter constitutes an informal claim for an increased rating.  
There is no evidence of an earlier pending formal or informal 
claim.  

3.  On August 19, 2002, the veteran underwent VA psychiatric 
examination.  Clinical findings reflect psychiatric 
disability sufficient to entitle the veteran to a 100 percent 
rating.  

4.  The RO granted a 100 percent disability rating and 
established an effective date of May 7, 2002.

5.  The earliest date on which it was factually ascertainable 
that the veteran's anxiety disorder warranted a 100 percent 
evaluation was on August 19, 2002.


CONCLUSION OF LAW

The criteria for the award of an effective date prior to May 
7, 2002, for the grant of a 100 percent disability rating for 
a generalized anxiety disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400, 4.126, 4.130, 
Diagnostic Codes (DCs) 9400, 9440 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations Earlier Effective Dates 

Generally, the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 
(Sep. 23, 1998).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an "application" is received.  While the term 
"application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim. Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2008).

Factual Background and Analysis

The veteran contends, in essence, that he is entitled to a 
100 percent disability rating for his service-connected 
anxiety disorder to June 1970, the date he retired from work.  
In the alternative, he asserts that he should be entitled to 
"full benefits" from the time he was discharged from 
service in 1945.

Review of the record reveals that the Board denied an 
increased rating for an anxiety disorder by decision dated in 
June 2001.  The veteran did not appeal the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  The Board decision is final and subject to revision 
only on the grounds of clear and unmistakable error (CUE).  
38 U.S.C.A. § 7111(a) (West 2002); 38 C.F.R. §§ 20.1400-
20.1411 (2008).

On May 7, 2002, the veteran submitted a claim for an 
increased rating for an anxiety disorder; at the time, he was 
rated as 50 percent disabling.  By rating decision dated in 
September 2002, the RO increased the veteran's service- 
connected generalized anxiety disorder to 100 percent and 
assigned an effective date of May 7, 2002, the date of the 
receipt of the claim.  The veteran disagreed with the 
effective date assigned.  

In May 2007, the Board issued a decision which continued the 
May 7, 2002 effective date.  The veteran appealed the Board's 
denial of an earlier effective date to the United States 
Court of Appeals for Veterans Claims (the Court).  In August 
2008, counsel for the veteran and the Secretary of VA filed a 
Joint Motion for Remand.  In that Joint Motion, both parties 
asserted that the Board had failed to provide adequate 
reasons and bases in its determination that an earlier 
effective date was not warranted; specifically, the Board 
failed to address whether correspondence from the veteran 
constituted an informal claim for an increased disability 
rating.  An Order of the Court dated August 28, 2008 granted 
the motion and vacated the Board's decision.  The case was 
then returned to the Board.  

The appeal as to the effective date assignable for the 
increased rating rests on two separate, relatively simple 
determinations.  First, there needs to be a finding as to the 
date on which the veteran initiated his claim by formal or 
informal application.  Second, there needs to be a finding 
regarding on what date the medical evidence of record showed 
that the veteran's entitlement to a 100 percent evaluation 
arose.  

The threshold question before the Board is whether the 
veteran filed a claim for an increased rating after June 27, 
2001, the date of the final Board decision on the issue of 
the veteran's disability rating for service-connected anxiety 
disorder, and before the current effective date of the award 
in question, May 7, 2002.  

Review of the claims folder shows at least two submissions 
from the veteran dated between June 2001 and May 7, 2002.  In 
the first submission, dated July 13, 2001, the veteran 
expressed his concerns, to a member of the U.S. Senate, that 
he had been unable to "get his claim increased" since 
leaving the military in 1945.  The second submission, 
received by the RO on September 17, 2001, is also a letter to 
a U.S. senator, thanking her for her assistance and 
indicating that he felt very certain that he qualified for an 
increase in his service-connected status.  The Board 
construes these statements as informal claims for an 
increased disability rating for his service-connected anxiety 
disorder.  Consequently, the issue of time of receipt is 
resolved in his favor and July 13, 2001, is considered the 
date of receipt of the claim in this case.  

Having determined that July 13, 2001 is the date of receipt 
of a claim for purposes of assigning an effective date, the 
Board is obliged to review all the evidence of record from 
the preceding year to determine whether during the year prior 
to July 13, 2001, it is factually ascertainable that 
entitlement to a 100 percent disability rating had occurred.  
In other words, the Board must first review the evidence of 
record to determine whether an ascertainable increase in 
disability occurred during the period from July 13, 2000 to 
July 13, 2001.

The Board notes that in certain situations, an effective date 
may be assigned for an increased rating prior to the date of 
a previous final determination if the veteran is not 
relitigating the same issue based on the same evidence.  See 
Hazan, 10 Vet. App. at 520-21.  In effect, the Board may 
consider additional evidence not of record at the time of the 
June 2001 Board decision to determine whether the evidence 
supports a higher rating.

Thus, the Board's focus is whether it is factually 
ascertainable that the veteran experienced an increase in his 
service-connected anxiety disorder within the year prior to 
July 13, 2001, on the basis of evidence that was not 
considered in the Board's June 2001 decision.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992); see also Harper v. 
Brown, 10 Vet. App. 125, 126-27 (1997) (holding that 38 
U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase proceeds the claim 
(provided also that the claim is received within 1 year after 
the increase)).

Turning to the relevant timeframe, July 13, 2000, to July 13, 
2001, the Board notes that the veteran was seen on several 
occasions.  Overall, these records show continued evaluation 
and treatment for anxiety disorder, but do not contain any 
new clinical findings demonstrating an increased severity of 
symptoms, especially of such severity to implicate a 100 
percent disability level.  See Hazan, 10 Vet. App. at 519.  

VA clinical records dated in July 2000 and November 2000 show 
the veteran was noted as doing well and his anxiety was 
responding better to medication.  In March 2001, he was noted 
to have been stable on medications for years and a recent 
episode of depression had responded well to medication.  
During psychiatric evaluation in April 2001, the veteran 
identified decreased memory as his target issue.  No other 
significant abnormalities were noted.  Overall these entries 
show the veteran demonstrated behavior which the examiners 
found to be essentially stable.  

Likewise, the medical treatment evidence between the Board's 
June 27, 2001 decision and the current effective date of May 
7, 2002, is of limited use in evaluating the severity of the 
anxiety disorder.  These treatment records fail to provide 
evidence corresponding to evaluations higher than the 50 
rating assigned by the RO.  

In a October 2001 mental health clinic visit, the veteran was 
noted to be "doing well" but was worried about the World 
Trade Center bombings and had followed the news closely.  The 
treating physician related that the veteran had responded 
well to the medication and had experienced no side effects.  
The veteran still had memory problems but was alert and 
oriented, in good contact with reality, with good personal 
hygiene and grooming.  He was not delusional, had no active 
hallucinations, denied suicidal or homicidal ideas, affect 
was appropriate, mood was euthymic, memory and intellect were 
well preserved, sensorium was clear, and he was well oriented 
to time, place and person.  The clinical assessment was 
general anxiety disorder, stable on medication.  He was 
instructed to return to the clinic in three months.

In a February 2002 mental health clinic visit, it was noted 
that the veteran had continued to do well.  In recording the 
veteran's history, the treating physician reported that the 
veteran's anxiety had responded better to the medication and 
he had no side effects and was not as depressed as he used to 
be.  The physician related that the veteran spent most of the 
day at home, but did some things in the yard at times.  The 
physician noted that the veteran was at ease with a happier 
facial expression.  He had no new concerns or problems.  The 
mental status examination was nearly identical to that 
reported in October 2001.  

This evidence clearly does not support a higher rating prior 
to May 7, 2002.  In order to have warranted a 100 percent 
rating, the evidence must have shown total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Instead, the veteran's symptoms did not 
demonstrate any significant change or appear to have any 
effect on his everyday functioning.  In fact, the clinical 
findings describe a fairly consistent pattern of 
symptomatology and manifestations and the veteran seemed to 
function fairly well.  Based on the findings in clinic visits 
during the relevant time frames, the criteria for a 100 
percent were not met.  

Rather, it appears that it was the August 2002 examination 
report that led the RO to determine that a 100 percent 
evaluation was warranted for the veteran's anxiety disorder.  
This report indicated that the veteran was totally and 
permanently unemployable and on that basis the RO awarded the 
veteran a 100 percent rating under DC 9400.  It may therefore 
be argued that August 2002 was the earliest date that it was 
factually ascertainable that an increase in disability 
occurred to warrant the current evaluation and that the 
proper effective date should actually be the date of the 
August 2002 VA examination rather than the current May 2002 
effective date assigned by the RO.  The Board will not 
disturb the RO's determination in this regard.  

The veteran has maintained that he is entitled to an 
effective date back to June 1970 or, in the alternative, to 
June 1945.  Besides the June 2001 Board decision, the Board 
has addressed the veteran's claims for increased ratings for 
a psychiatric disability on a number of occasions from 1961 
through 1991.

The only way the veteran could attempt to overcome the 
finality of those decisions - in an attempt to gain an 
earlier effective date - is to request a revision of those 
decisions based on CUE.  See Cook v. Principi, 318 F.3d 1334, 
1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. § 
5109A(a) ("a decision by the Secretary . . . is subject to 
revision on the grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised.").  At this juncture, he has not done 
such.  As such, an earlier effective date for the grant of a 
100 percent rating is denied.




Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The Board initially notes that the United States Court of 
Appeals for Veterans Claims has held that an appellant 
claiming entitlement to an earlier effective date is not 
prejudiced by failure to provide his or her with VCAA notice 
of the laws and regulations governing effective dates, if, 
based on the facts of the case, entitlement to an earlier 
effective date is not shown as a matter of law.  See Nelson 
v. Principi, 18 Vet. App. 407, 410 (2004).

In any event, in this case, the VCAA duty to notify was 
satisfied by way of a letter sent to the veteran in June 2002 
that fully addressed the notice elements and was sent prior 
to the initial RO decision in this matter.  The letter 
informed the veteran of what evidence was required to 
substantiate the claim and of the veteran's and VA's 
respective duties for obtaining evidence.  Although no longer 
required, the veteran was also asked to submit evidence 
and/or information in his possession to the RO.  

The veteran was provided additional notice letters dated in 
May 2005 and March 2006 which included the criteria for 
evaluation of the veteran's anxiety disorder and an 
explanation for the decision reached.  The letters also 
informed him of how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, supra.  Moreover, 
the veteran has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Thus, the Board 
concludes that all required notice has been given to the 
veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claims.  The veteran's 
service treatment records (STRs) and pertinent post-service 
treatment reports are of record.  The RO also obtained VA 
examinations where necessary.  Thus, it appears that all 
obtainable evidence identified by the veteran relative to the 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to an effective date prior to May 7, 2002, for 
the assignment of a 100 percent rating for anxiety disorder 
is denied.

REMAND

In his substantive appeal, received in June 2007, the veteran 
requested either a hearing before a Veterans Law Judge (VLJ) 
at the RO, via videoconference, or a hearing before a VLJ 
sitting at the RO (a Travel Board hearing). 

Because such hearings are scheduled by the RO, see 38 C.F.R. 
§ 20.704(a)), the Board is remanding the case for that 
purpose.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The veteran should be scheduled for a 
videoconference hearing or a travel board 
hearing at the RO.  The RO should notify the 
veteran and his representative of the date 
of such hearing by sending a letter of 
notification to the veteran at his address 
of record, with a copy to his 
representative.  A copy of the notice to the 
veteran should be placed in the record, 
keeping in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 19.76.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


